DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2022 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 16/662,133 on December 8, 2022. Please note: Claims 8 and 13 have been amended, claims 1-7, 9-12 and 14 have been cancelled and claims 16-19 have been newly added. Claims 8, 13 and 15-19 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objections to the disclosure are hereby withdrawn since the amended specification, submitted on December 8, 2022, overcomes the objections.

Claim Objections
The previous claim objections are hereby withdrawn since the amended claims, submitted on December 8, 2022, overcome the objections.
Claims 8, 13 and 15-19 are objected to because of the following informalities:
	In line 19 of Claim 8: “wherein the second electrode comprise a plurality of stacked sub-electrode layers” should be removed because the claim previously recites: “the first electrode and the second electrode comprise a plurality of stacked sub-electrode layers respectively”, and therefore this limitations is redundant.
Claims 13 and 15-19 depend on claim 8, and are therefore objected to for including the above discussed informalities.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200167026 A1), hereinafter Lee, in view of Lu et al. (US 20200125815 A1), hereinafter Lu, and of Kho et al. (US 20190122018 A1), hereinafter Kho, and in further view of Jin et al. (US 20210350109 A1), hereinafter Jin.

Regarding Claim 8, Lee teaches:
A display device (FIG. 26), comprising a fingerprint recognizing device (S-PNL), and a display module (D-PNL) (See FIG. 26 and paragraph [0391]);
wherein the fingerprint recognizing device comprises a plurality of ultrasonic sensing elements (FIGS. 5-8: TRDS) (See paragraph [0084] and [0090]), the plurality of ultrasonic sensing elements comprise a first electrode (DE2) (See FIGS. 5-8 and paragraph [0148]), a piezoelectric layer located on one side of the first electrode (PIEZO) (See FIGS. 5-8) (See paragraph [0146]), and a second electrode (DE1) located on a side of the piezoelectric layer away from the first electrode (See FIGS. 5-8: DE1 located on a side of PIEZO away from DE1) (See paragraph [0146]), 
wherein one of the first electrode and the second electrode is away from a user's finger (See FIGS. 4 and 6 DE2 is located away from a user’s finger);
wherein the fingerprint recognizing device comprises an underlying substrate (See FIG. 24: S-PNL comprises 2410) on which the plurality of ultrasonic sensing elements are arranged (See paragraph [0333]; See FIG. 24: the plurality of ultrasonic sensing elements TRDS formed by DE1, PIEZO and DE2 are arranged on 2410), the display module and the ultrasonic sensing elements are located on different sides of the underlying substrate (See FIG. 26: the display module D-PNL is disposed on S-PNL, and, as shown in FIG. 24, the ultrasonic sensing elements are located on a bottom side of the underlying substrate 2410. Therefore, the display module D-PNL and the ultrasonic sensing elements are located on different sides of the underlying substrate 2410), and the display module is fit on the underlying substrate of the fingerprint recognizing device (See paragraph [0391]);
the fingerprint recognizing device further comprises a protective layer (2430) located on a side of the second electrode towards the piezoelectric layer (See paragraph [0337] and FIG. 24: 2430 is located on a side of DE2 away from PIEZO).
Lee does not explicitly teach (see elements emphasized in italics):
at least one of the first electrode and the second electrode comprises a plurality of stacked sub-electrode layers, and two adjacent sub-electrode layers have different sonic impedances;
the first electrode and the second electrode comprise a plurality of stacked sub-electrode layers respectively; and a quantity of sub-electrode layers in one of the first electrode and the second electrode is greater than a quantity of sub-electrode layers in the other one of the first electrode the second electrode, wherein the one of the first electrode and the second electrode is away from a user's finger;
the display module is fit on the underlying substrate of the fingerprint recognizing device through an adhesive layer;
wherein the second electrode comprise a plurality of stacked sub-electrode layers; and
the fingerprint recognizing device further comprises a protective layer located on a side of the second electrode away from the piezoelectric layer, the protective layer comprises a plurality of stacked sub-protective layers, and two adjacent sub-protective layers have different sonic impedances.
However, in the same field of endeavor, fingerprint sensors (Kho, Abstract), Kho teaches:
	at least one of a first electrode (313) and a second electrode (315) (See FIG. 4) comprises a plurality of stacked sub-electrode layers, and two adjacent sub-electrode layers are made of different materials (See paragraph [0091], last seven lines: Therefore, at least one of 313 and 315 made of a multi-layer structure including more than one of the listed materials comprises a plurality of stacked sub-electrode layers, and two adjacent sub-electrode layers are made of different materials);
the first electrode and the second electrode comprise a plurality of stacked sub-electrode layers respectively (See paragraph [0091] , last seven lines: Therefore, 313 and 315 are made of a multi-layer structure including more than one of the listed materials corresponding to a plurality of stacked sub-electrode layers); and a quantity of sub-electrode layers in one of the first electrode and the second electrode is greater than a quantity of sub-electrode layers in the other one of the first electrode the second electrode (See paragraph [0091]: 313 and 315 may each include at least one of the listed materials. Therefore, the disclosure of Kho encompasses a quantity of, for example, 313 includes a quantity of sub-electrode layers greater than a quantity of sub-electrode layers in 315), wherein the one of the first electrode and the second electrode is away from user's finger (See FIG. 4: 313 is disposed on the bottom side of 300. See paragraph [0061] and FIG. 1: the user’s finger is placed on the display module 100. Therefore, 315 is away from a user’s finger),
wherein the second electrode comprise a plurality of stacked sub-electrode layers (See paragraph [0091], last seven lines: Therefore, 315 is made of a multi-layer structure including more than one of the listed materials corresponding to a plurality of stacked sub-electrode layers).
Furthermore, in the same field of endeavor, fingerprint sensors (Lu, paragraph [0002]), Lu teaches:
A fingerprint recognizing device (FIG. 10B) comprising a plurality of ultrasonic sensing elements (See FIG. 10B: 1023 and 1033; See paragraph [0098], lines 6-9: 1023 and 1033 are a plurality of ultrasonic sensing elements), wherein the plurality of ultrasonic sensing elements comprise a first electrode (1035a) (See FIG. 10B; See paragraph [0098], lines 19-28), a piezoelectric layer (1024) located on one side of the first electrode (See FIG. 10B: 1024 located on one side of 1035a; See paragraph [0098], lines 13-16), and a second electrode (1025) located on a side of the piezoelectric layer away from the first electrode (See FIG. 10B: 1025 located on one side of 1024 away from 1035a), at least one of the first electrode and the second electrode comprises at least one of a plurality of materials (See paragraph [0100] and [0101[ , disclosing metals that can be included in 1025 and 1035a) having different sonic impedances (See TABLE 1 after paragraph [0108], showing the different sonic impedances of different materials that can compose the first and second electrode);
a display module (1027) is fit on the fingerprint recognizing device through an adhesive layer (1028) (See FIG. 10B) (See paragraph [0098], last eleven lines);
the fingerprint recognizing device (FIG. 10B) further comprises a protective layer (1029) located on a side of a second electrode (1025) away from a piezoelectric layer (1024) (See paragraph [0102] and FIG. 10B).
Lee contained a device which differed from the claimed device by the substitution of a plurality of ultrasonic sensing elements comprising a first electrode and a second electrode, but not explicitly with a plurality of stacked sub-electrode layers, and two adjacent sub-electrode layers have different sonic impedances, as claimed. Kho and Lu teach the substituted element of at least one of the first electrode and the second electrode comprising a plurality of stacked sub-electrode layers, and two adjacent sub-electrode layers have different sonic impedances; the first electrode and the second electrode comprise a plurality of stacked sub-electrode layers respectively; and a quantity of sub-electrode layers in one of the first electrode and the second electrode is greater than a quantity of sub-electrode layers in the other one of the first electrode the second electrode, wherein the one of the first electrode and the second electrode is away from a user's finger (Kho teaches the plurality of stacked sub-electrode layers in the claimed arrangement with adjacent sub-electrode layers having different materials and Lu teaches that the stacked sub-electrode layers having different materials have different sonic impedances). Their functions were known in the art to provide signals to a piezoelectric layer through first and second electrodes. The first electrode and the second electrode taught by Lu could have been substituted with the at least one of the first electrode and the second electrode comprising a plurality of stacked sub-electrode layers, and two adjacent sub-electrode layers have different materials taught by Kho and the results would have been predictable and resulted in at least one of the first electrode and the second electrode comprising a plurality of stacked sub-electrode layers, and two adjacent sub-electrode layers have different sonic impedances (As shown in Lu, TABLE 1 after paragraph [0108], different metals have different sonic impedances, therefore, by including two adjacent sub-electrode layers having different materials, as taught by Kho, they would also have different sonic impedances). Furthermore, in adopting the one of the first electrode and the second electrode with a greater quantity of sub-electrode layers, DE2 in FIGS. 5-8 of Lee includes a quantity of sub-electrode layers greater than a quantity of sub-electrode layers in DE1 in FIGS. 5-8 of Lee, wherein DE2 is away from the user’s finger.
Lee contained a device which differed from the claimed device by the substitution of the display module is fit on the underlying substrate of the fingerprint recognizing device, but not explicitly through an adhesive layer. Lu teaches the substituted element of a display module fit on the fingerprint recognizing device through an adhesive layer. Their functions were known in the art to attach a fingerprint recognizing device to a display module. The attachment of the display module on the underlying substrate of the fingerprint recognizing device taught by Lee could have been substituted with the same attachment made through an adhesive layer taught by Lu and the results would have been predictable and resulted in interposing an adhesive layer between S-PNL and D-PNL in FIG. 26 of Lee.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Lee) so the fingerprint recognizing device further comprises a protective layer located on a side of the second electrode away from the piezoelectric layer (as taught by Lu). Doing so would improve adhesion between layers, provide additional separation between layers, protect components of the ultrasonic fingerprint sensor system, provide a smooth surface over a layer having a high acoustic impedance value to reduce noise (See Lu, paragraph [0102]).
Lee in view of Lu and Kho does not explicitly teach (see elements emphasized in italics):
the protective layer comprises a plurality of stacked sub-protective layers, and two adjacent sub-protective layers have different sonic impedances.
However, in the same field of endeavor, fingerprint sensors (Jin, paragraph [0002]), Jin teaches:
A fingerprint recognizing device (FIG. 6) further comprises a protective layer (700), the protective layer comprises a plurality of stacked sub-protective layers, and two adjacent sub-protective layers have different sonic impedances (See FIG. 7A: 700 includes 710-740, each having different sonic impedances Z; See paragraph [0105]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fingerprint recognizing device (as taught by Lee in view of Lu and Kho) so the protective layer comprises a plurality of stacked sub-protective layers, and two adjacent sub-protective layers have different sonic impedances (as taught by Jin). Doing so would improve the performance of an ultrasonic sensor by matching the acoustic impedance between respective layers in the protective film structure configured as a plurality of layers (See Jin, paragraph [0015]).

Regarding Claim 13, Lee in view of Kho and Lu, and in further view of Jin teaches all of the elements of the claimed invention, as stated above. Furthermore, Lee teaches:
The display device according to claim 8, wherein the display module comprises a light-emitting diode device (See paragraph [0343]), and an encapsulation cover plate (cover glass) located on a side of the light-emitting diode element away from the ultrasonic sensing elements (See FIG. 4 and paragraph [0139]: the cover glass of the device shown in FIG. 26 corresponds to an encapsulation cover plate (cover glass) located on a side of the light-emitting diode element away from the ultrasonic sensing elements).

Regarding Claim 15, Lee in view of Kho and Lu, and in further view of Jin teaches all of the elements of the claimed invention, as stated above. Furthermore, Lee teaches:
The display device according to claim 8, wherein the first electrode and the second electrode of the fingerprint recognizing device are reused as touch electrodes (See paragraph [0388]).

Regarding Claim 17, Lee in view of Kho and Lu, and in further view of Jin teaches all of the elements of the claimed invention, as stated above. Furthermore, Lee in view of Kho and Lu, and in further view of Jin teaches:
The display device according to claim 8, wherein materials of the two adjacent sub-electrode layers of the second electrode are molybdenum and aluminum respectively (See Kho, paragraph [0091], last seven lines: the second electrode can be a multi-layer structure including at least one of aluminum (Al), silver (Ag), molybdenum (Mo)).
In addition, the same motivation is used as the rejection for claim 8.

Regarding Claim 18, Lee in view of Kho and Lu, and in further view of Jin teaches all of the elements of the claimed invention, as stated above. Furthermore, Lee teaches:
The display device according to claim 8, wherein the first electrode is a receiving electrode (See paragraph [0088]: DE2 is a receiving electrode because it receives bias voltage GB), and the second electrode is a transmitting electrode (See paragraph [0089]: DE1 is a transmitting electrode because it transmits driving signal DS to PIEZO).

Regarding Claim 19, Lee in view of Kho and Lu, and in further view of Jin teaches all of the elements of the claimed invention, as stated above. Furthermore, Lee teaches:
The display device according to claim 18, wherein a plurality of adjacent ultrasonic sensing elements are grouped together (See FIGS. 5-8, showing a plurality of adjacent ultrasonic sensing elements TRDS are grouped together), transmitting electrodes of a group of ultrasonic sensing elements are formed as an integral planar electrode, and the transmitting electrodes of different groups of ultrasonic sensing elements are spaced from each other (See paragraphs [0126] and [0148]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kho and Lu, and in further view of Jin as applied to claim 8 above, and further in view of Panchawagh et al. (US 20180373913 A1), hereinafter Panchawagh.

Regarding Claim 16, Lee in view of Kho and Lu, and in further view of Jin teaches all of the elements of the claimed invention, as stated above. Furthermore, Lee in view of Kho and Lu, and in further view of Jin teaches:
The display device according to claim 8, wherein materials of the two adjacent sub-protective layers are resin respectively (See Jin, paragraph [0101]).
Lee in view of Kho and Lu, and in further view of Jin does not explicitly teach (see elements emphasized in italics):
wherein materials of the two adjacent sub-protective layers are silicon nitride and resin respectively.
However, in the same field of endeavor, fingerprint recognizing devices (Panchawagh, Abstract), Panchawagh teaches:
	materials of two adjacent sub-protective layers are silicon nitride and resin respectively (See paragraph [0108], lines 32-40).
Lee in view of Kho and Lu, and in further view of Jin contained a device which differed from the claimed device by the substitution of wherein materials of the two adjacent sub-protective layers are resin respectively, instead of silicon nitride and resin respectively. Panchawagh teaches the substituted element of materials of two adjacent sub-protective layers are silicon nitride and resin respectively. Their functions were known in the art to provide protection to underlying structures. The materials of two adjacent sub-protective layers taught by Lee in view of Kho and Lu, and in further view of Jin could have been substituted with the materials of two adjacent sub-protective layers taught by Panchawagh and the results would have been predictable and resulted in using adjacent layers of different insulating material in the protection layer.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments filed 12/08/2022 have been fully considered but they are moot on the grounds of new rejections.
	Applicant argues (Remarks, pages 6-10) that Lu and Lee et al. (US 20190205603 A1; cited in the Advisory Action dated 12/12/2020) do not teach the features of “wherein the fingerprint recognizing device comprises an underlying substrate on which the plurality of ultrasonic sensing elements are arranged, the display module and the ultrasonic sensing elements are located on different sides of the underlying substrate” and “the fingerprint recognizing device further comprises a protective layer located on a side of the second electrode away from the piezoelectric layer”. These arguments are moot on the grounds of new rejections. Specifically, Lu is no longer relied upon as the primary reference and Lee et al. (US 20190205603 A1) is not relied upon at all. Lee et al. (US 20200167026 A1) has been introduced as the primary reference to teach the feature of “wherein the fingerprint recognizing device comprises an underlying substrate on which the plurality of ultrasonic sensing elements are arranged, the display module and the ultrasonic sensing elements are located on different sides of the underlying substrate”. Furthermore, the Examiner respectfully submits that the claimed feature of “the fingerprint recognizing device further comprises a protective layer located on a side of the second electrode away from the piezoelectric layer” is rendered obvious by the teachings of Lu.
	Applicant argues the following regarding Lu (Remarks, page 12): “That is, in claim 8, the display module 2 and the protective layer 15 are located on different sides of the underlying substrate 11. However, in Lu, the display 1027 and the protective layer 1029 are arranged on the same side of the rigid substrate 1021. Thus, the protective layer 1029 in Lu cannot be mapped as the protective layer in amended claim 8”. This argument is partially moot on the grounds of new rejections, because, as discussed above, Lee is relied upon to teach the amended features regarding the underlying substrate. Furthermore, the Examiner disagrees that the protective layer 1029 cannot be mapped to the protective layer. Specifically, the layer 1029 of Lu provides protection to the layers, as discussed in paragraph [0102]. Furthermore, one of ordinary skill in the art, in modifying Lee to include the protective layer located on a side of the second electrode away from the piezoelectric layer would arrive at the arrangement of the display module and protective layer located on different sides of the underlying substrate because the protective layer of Lu would be placed directly above DE2 in FIG. 24 of Lee, interposed between DE1 and the underlying substrate 2410. Therefore, the Examiner respectfully submits, based on the combination of references discussed in the above rejections, all of the limitations of the independent claim are taught by the prior art.
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	HEO; Changryong (US-20200257873-A1): pertinent for its disclosure of an ultrasonic sensor underlying a display (See FIG. 5).
	Kuo; Nai-Kuei (US-20150198699-A1): pertinent for its disclosure of an ultrasonic sensor underlying a display (See FIG. 12).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692